Citation Nr: 1108316	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as bronchitis which caused emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from September 1984 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder, claimed as bronchitis which caused emphysema.  He avers that he has been receiving treatment through the Department of Veterans Affairs Hospital in Birmingham for his breathing disorder since separation of service.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a respiratory disorder, claimed as bronchitis which caused emphysema.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran's claim for service connection was previously remanded by the Board in September 2008 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the September 2008 remand order instructed that the Veteran should be accorded a VA examination to determine the nature, extent, onset and etiology of any respiratory disorder found to be present.

In December 2009 the Veteran was accorded a compensation and pension (C&P) respiratory examination.  The diagnosis was tobacco abuse.  The examiner opined that the Veteran's current respiratory disorder did not have its onset during his military service.  She based her opinion on the lack of any ongoing respiratory symptoms and found that the Veteran had other risks for chronic obstructive pulmonary disease (COPD) including tobacco abuse and other substances he had smoked.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the December 2009 VA examiner did not address the Veteran's current respiratory symptoms in relation to his respiratory problems in service, the examination was insufficient.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  The STRs show that the Veteran was seen on a number of occasions for respiratory complaints and that he was diagnosed as having bronchitis in January 1968.  

Moreover, the December 2009 VA examiner referenced an October 2009 chest x-ray, which showed clear lung fields bilaterally.  A review of the Veteran's file indicates that that x-ray is not of record.  The RO should request the x-ray report on remand.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 7, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Request medical records from the Birmingham, Alabama VAMC dating from December 7, 2009, to include the October 2009 chest x-ray report.  Also attempt to obtain any other evidence that is identified as relevant by the Veteran during the course of the remand, provided that any necessary authorization forms are completed.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for a VA respiratory (obstructive, restrictive, interstitial) examination to determine the nature, extent, onset and etiology of any respiratory disorder found to be present.  The examiner should render an opinion as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that said disorder is related to active military service.  The examiner is also specifically asked to render an opinion as to whether the Veteran's currently diagnosed COPD is related to or is a continuation of the respiratory conditions he was treated for in service.  In that regard, the examiner's attention is directed to the respiratory complaints in service and the diagnosis of bronchitis in January 1968 as well as the Veteran's statements that he has been receiving treatment for his breathing disorder since separation of service (see July 2004 claim).  The rationale for all opinions expressed should be provided in a legible report.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The rationale for all opinions expressed should be provided in a legible report.  All indicated tests must be performed, and all findings reported in detail.  

3.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


